Citation Nr: 9932326	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-23 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from June 1958 to June 1960.  
He was born in November 1934 and died in May 1995. 

In a September 1995 rating action, the Department of Veterans 
Affairs (VA) Regional Office Detroit, Michigan, denied 
entitlement to service connection for the cause of the 
veteran's death; dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318; and dependents educational 
assistance under 38 U.S.C. Chapter 35.  The appellant 
appealed from that decision.  In September 1996, she withdrew 
the appeal regarding the issue of entitlement to dependents 
educational assistance. 

The case was initially before the Board of Veterans' Appeals 
(Board) in April 1998 when entitlement to dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1318 was 
denied.  Appellate consideration of the issue of entitlement 
to service connection for the cause of the veteran's death 
was deferred pending a remand to the regional office for 
further action.  The regional office later continued the 
denial of entitlement to service connection for the cause of 
the veteran's death and the case is again before the Board 
for appellate consideration. 

In the April 1998 Board decision, it was pointed out that at 
the time of his death the veteran had a claim pending for 
service connection for a low back disability and a right knee 
disability and for a total rating based on individual 
unemployability.  His death occurred prior to final action on 
the appeal by the Board.  It was noted that an appeal pending 
before the Board when the appellant died would be dismissed.  
38 C.F.R. § 20.1302 (1997).  The Board noted, however, that 
the appellant's application for VA death benefits in June 
1995 included a claim for accrued benefits based on the claim 
submitted by the veteran during his lifetime.  The question 
of entitlement of the appellant to accrued benefits had never 
been considered in a rating action and that matter was 
referred to the regional office for appropriate action.  In 
an April 1999 rating action, the regional office granted 
entitlement to service connection for degenerative arthritis 
of the lumbosacral spine with a noncompensable evaluation 
effective from October 1994. Service connection for a right 
knee disability secondary to a left knee condition was 
denied.  Entitlement to individual unemployability was also 
denied.  The appellant was notified of the decision and has 
not submitted an appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The veteran died in May 1995.  His death certificate 
reflects that the immediate cause of death was hepatic 
failure.  Other conditions which were present included renal 
failure and respiratory failure.

3.  The report of the veteran's terminal hospitalization in 
May 1995 also reflects that he had a probable acute 
myocardial infarction and congestive heart failure secondary 
to ischemia and anemia and that the anemia was probably 
secondary to lower gastrointestinal bleeding.  

4.  At the time of his death, the veteran had established 
service connection for residuals of a left total knee 
arthroplasty, rated 60 percent disabling effective from 
January 1990, and later service connection was established 
for a back condition, rated as noncompensable.

5.  The veteran's fatal conditions were not medically 
demonstrated either during his military service or for many 
years after his release from active duty and were not caused 
by or related to his service-connected disabilities.

6.  The evidence does not establish that the veteran's 
service-connected disabilities resulted in debilitation so as 
to significantly contribute to or hasten his death.


CONCLUSIONS OF LAW

1.  A cardiovascular disability, liver disability, kidney 
disability, respiratory disability, or gastrointestinal 
disability were not incurred in or aggravated during the 
veteran's active military service.  A cardiovascular 
disability, liver disability, or kidney disability may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§  3.307, 3.309 (1998).

2.  Service-connected disease or disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

I.  Background

The veteran's death certificate reflects that he died in May 
1995 as a result of hepatic failure, renal failure, and 
respiratory failure.  The report of his period of terminal 
hospitalization in May 1995 reflects other conditions, 
including unstable angina with a probable acute myocardial 
infarction, congestive heart failure secondary to ischemia 
and anemia, and anemia probably secondary to lower 
gastrointestinal bleeding.  

At the time of his death, the veteran had established service 
connection for residuals of a left total knee arthroplasty, 
rated 60 percent disabling, effective from January 1990.  

The veteran's service medical records reflect that, when he 
was examined for separation from service in April 1960, he 
reported on a medical history form that he had or had had 
various conditions, including shortness of breath, high or 
low blood pressure, frequent indigestion, stomach, liver or 
intestinal trouble, and a "trick" or locked knee.  He stated 
that his health was good except for his left knee condition.  
On the medical examination report, clinical evaluation of the 
lungs and chest, heart, abdomen and viscera and genitourinary 
system were reported to be normal.  A chest X-ray study was 
negative.  The veteran's blood pressure was normal.

The veteran's initial claim for VA disability benefits was 
submitted in June 1960.  He referred to a left knee 
disability. 

The veteran was afforded an examination by the VA in April 
1961.  On examination of the cardiovascular system, there 
were no apparent cardiac enlargement and no arrhythmias.  No 
murmurs were elicited.  His blood pressure was normal.  A 
chest X-ray study was negative.  Examination of the 
respiratory system showed his lung fields to be clear.  
Various findings were made regarding his knees.  The only 
diagnoses pertained to the left knee.

By a rating action dated in August 1961, service connection 
was granted for a left knee condition, and it was rated 
10 percent disabling.

The regional office thereafter received several statements 
from A. Ronald Rook, D.O., dated in 1988 reflecting treatment 
of the veteran for his knees.  The records also reflect a 
diagnosis of controlled hypertension in 1988. 

In an August 1988 rating action, the evaluation for the 
veteran's left knee condition was increased from 10 percent 
to 20 percent.  In November 1988, a left total knee 
replacement was performed at a private medical facility.  In 
a March 1989 rating action, the evaluation for the left knee 
condition was increased from 20 percent to 30 percent.  In a 
May 1990 rating action, the evaluation for the left knee 
condition was increased to 60 percent.  

In 1992, the regional office received a number of private 
medical records of the veteran reflecting treatment for 
various conditions.  In February and March 1985, a right 
total knee replacement was performed.  He was treated in 
January 1988 for gastrointestinal problems.  In October 1989, 
he was treated for an ulcer and liver problem.  In November 
1991, hepatosplenomegaly was indicated.  A CT scan of the 
liver in June 1992 reflected that the liver and spleen were 
enlarged.  The findings suggested a diagnosis of cirrhosis.

A discharge summary by the Genesys Regional Medical Center 
reflects that the veteran was treated from May 14 until his 
death on May 31, 1995.  The final diagnoses included acute 
anteroseptal myocardial infarction, multisystem organ 
failure, liver failure, kidney failure, congestive heart 
failure and gastrointestinal bleeding.  

A June 1995 statement by Dr. Rook reflects that the veteran 
had been a patient of his since December 1980 and had been 
treated for degenerative arthritis of both knees and 
degenerative disc disease of the lumbar spine with spinal 
canal stenosis.  He had been treated conservatively for 
intermittent pain extending to both legs from his low back.  
He required multiple anti-inflammatory medications, but was 
only able to take Relafen because of his chronic stomach 
irritation.  He was also given medication for his chronic 
gastritis.  He had taken many analgesics over the years in 
order to relieve the pain from his knees and low back.  Dr. 
Rook was of the opinion that the veteran's long-term 
disability and inability to work and walk without the use of 
a cane made him more sedentary and was a contributing cause 
of his myocardial infarction and subsequent death.

In a July 1995 statement, Kathy M. Petteruti, D.O., stated 
that the veteran's demise had resulted from a massive 
myocardial infarction presumably precipitated by an acute 
episode of gastrointestinal hemorrhage.  It was her 
considered opinion that many, if not most of the veteran's 
health problems had been precipitated by a lifestyle that 
disallowed physical activity.  She indicated that post-
traumatic crippling arthritis had led to a sedentary 
lifestyle and development of obesity.  Chronic reliance on 
different types of pain medications and alcohol use led to 
gastric and liver dysfunction.  His death occurred as a 
direct result of the sedentary lifestyle and gastrointestinal 
precipitating factors.  Dr. Petteruti indicated it was fair 
to say that the veteran's myocardial infarction and 
subsequent death could be directly and causally related to 
traumatic injury sustained while in service. 

In an April 1996 statement, Dr. Rook indicated that the 
veteran had taken multiple medications because of his back 
and knee pain and chronic stomach irritation.  It was 
indicated that the combination of all the medications which 
were necessitated because of the veteran's chronic pain could 
have contributed to his hepatic failure. 

Pursuant to the April 1998 Board remand, the regional office 
obtained complete clinical records of the veteran's terminal 
period of hospitalization during May 1995 at the Genesys 
Regional Medical Center.  

A statement by a VA physician, dated in April 1999, reflected 
that the veteran's claims file had been carefully and 
meticulously reviewed.  He noted that several conditions 
listed on the hospital discharge summary which were 
undoubtedly significant were not included in the diagnoses 
listed on the death certificate.  Most importantly, the 
veteran had a myocardial infarction and congestive heart 
failure.  In addition to that, the veteran had liver failure 
and renal failure and review of the records showed that he 
had a long history of alcohol abuse and alcoholic cirrhosis 
of the liver.  For six months prior to his admission to the 
hospital, at the time of his final illness, he had had bright 
red rectal bleeding and he had a past history of colonic 
polyps.  It was noted that the veteran had had an upper 
gastrointestinal endoscopy performed on two occasions in the 
past, the most recent being in 1991.  At that time, mild 
esophagitis and duodenitis were seen with the esophagitis 
being proven by biopsy.  It was not reasonable to assume that 
either of those problems could have caused bright red rectal 
bleeding.  

The VA physician further indicated that one would have to 
concede that the nonsteroidal anti-inflammatory medications 
used by the veteran could have caused abnormalities in the 
upper gastrointestinal tract but he did not feel that they 
represented a significant contributing factor to the 
veteran's death.  He stated that it was also conceivable that 
the nonsteroidal, anti-inflammatory drugs could have had some 
bearing on both liver and renal failure.  He further 
indicated, however, that the veteran had a history of alcohol 
cirrhosis and that was much more likely the cause of the 
hepatic and likely also the renal failure.  He stated he did 
not feel that the veteran's service-connected disability was 
in any way related to his death.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

Where a veteran has served continuously for ninety (90) days 
or more during a period of war or during peacetime service 
after December 31, 1946, and a cardiovascular disease, liver 
disease, or kidney disease becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there was no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307. 
3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, as indicated previously, the veteran's death 
certificate reflects that the immediate cause of death was 
hepatic failure and other conditions were renal failure and 
respiratory failure.  In addition, the report of his terminal 
period of hospitalization in May 1995 reflects other 
findings, including unstable angina with a  probable acute 
myocardial infarction, congestive heart failure secondary to 
ischemia and anemia and anemia probably secondary to lower 
gastrointestinal bleeding.

At the time of his death, the veteran had established service 
connection for residuals of a left total knee arthroplasty, 
rated 60 percent disabling.  

The veteran's service medical records, including the report 
of his physical examination for separation from service, did 
not reflect the presence of any of the fatal conditions.  
Although the veteran indicated on a medical history form 
completed at the time of his physical examination for 
separation from service that he had or had had various 
conditions, including shortness of breath, high or low blood 
pressure, frequent indigestion and stomach, liver or 
intestinal trouble, on the medical examination report, 
clinical evaluation of the lungs and chest, heart, abdomen 
and viscera and genitourinary system were all reported to be 
normal.  

The veteran's initial application for VA disability benefits 
was submitted in June 1960 and referred only to a left knee 
disability.  When he was examined by the VA in April 1961, a 
cardiovascular, liver, kidney or respiratory disability was 
not shown.  

Hypertension and gastrointestinal problems were initially 
medically reported in 1988, many years following the 
veteran's separation from military service.  Liver problems 
were initially reported in 1989.  In view of the extended 
duration between the veteran's separation from military 
service and the initial manifestations of the veteran's fatal 
disorders, service connection would not be warranted for any 
of those conditions either on a direct basis or under the 
presumptive provisions of the law.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The appellant has contended that the medications which the 
veteran was taking for his service-connected left knee 
disability caused damage to his liver and also placed stress 
on his heart.  She has indicated that Dr. Rook and Dr. 
Petteruti both indicated that they felt the medications her 
husband was taking contributed to liver problems and 
ultimately the failure of that organ.  

The Board has carefully reviewed the 1995 statements by Dr. 
Rook and Dr. Petteruti and the 1996 statement by Dr. Rook in 
light of the appellant's contentions.  Those physicians did 
indicate that the combination of all the medications 
necessitated because of the veteran's chronic pain could have 
led to his gastric and liver dysfunction and that it was also 
a result of his sedentary lifestyle and gastrointestinal 
precipitating factors that his death occurred.  Dr. Petteruti 
also indicated that it was fair to say that the veteran's 
myocardial infarction and subsequent death could be directly 
and causally related to the traumatic injuries sustained in 
service.  However, the Board notes that Dr. Petteruti also 
indicated that in addition to pain medication, probable 
alcohol use had also contributed to the gastric and liver 
dysfunction.  The record also discloses that, in addition to 
the veteran's service-connected left knee disability, he also 
had a right knee disability that was severe in nature and 
which had required a total knee replacement in early 1985.  
Thus, it would appear that some of the medication used by the 
veteran as well as his sedentary lifestyle was necessitated 
as a result of the right knee disability as well as the left 
knee disability.

The veteran's complete medical records were reviewed by a VA 
medical expert in April 1999.  That expert indicated that the 
nonsteroidal anti-inflammatory medications used by the 
veteran could have caused abnormalities in the upper 
gastrointestinal tract but he did not feel that they 
represented a significant contributing factor in the 
veteran's death.  He also felt it was conceivable that the 
nonsteroidal anti-inflammatory drugs could have had some 
bearing on both liver and renal failure, but noted that the 
veteran had a history of alcoholic cirrhosis and felt that 
that was much more likely the cause of the hepatic and the 
renal failure.  He stated he did not feel that the veteran's 
service-connected disabilities were in any way related to his 
death. 

Based upon full review of the record and the medical opinions 
set out above, the Board is unable to accept the appellant's 
contention that any of the fatal conditions which resulted in 
the veteran's death were caused by or related to his service-
connected left knee disability or medication taken therefor.  
The appellant has not provided any information recorded 
during the veteran's lifetime which would indicate that his 
steroidal medications had been implicated in his liver or 
kidney failure.  While several connections between his 
physical impairment and his multi-system organ failure have 
been proposed, the medical evidence of record simply does not 
show more than a remotely possible, and rather casual, 
connection.  Accordingly, under the circumstances, it follows 
that entitlement to service connection for any of the fatal 
conditions would not be warranted as proximately due to or 
the result of the service-connected left knee and back 
disabilities.  38 C.F.R. § 3.310(a).  

The remaining question for consideration is whether the 
veteran's service-connected left knee or back conditions 
contributed to death.  In this regard, as noted previously, 
the left knee disability had been evaluated at 60 percent 
disabling for several years prior to the veteran's death.  
Surgery had been performed for the left knee and medication 
was also necessitated for treatment of the knee.  However, 
the evidence does not establish that the veteran's left knee 
disability, of itself, was of such nature and severity so 
that it resulted in debilitation or otherwise hastened the 
veteran's death.  Similarly, his back condition has also not 
been shown to have been debilitating or causally related to 
his death.  Accordingly, under the circumstances, service 
connection for the cause of the veteran's death would not be 
warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Board has carefully reviewed the entire record, including 
the testimony presented by the appellant at the September 
1996 hearing on appeal; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established.  The appeal is denied. 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

